NOT FOR PUBLICATION                         FILED
                           UNITED STATES COURT OF APPEALS                    AUG 4 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT



 CARLOS A. GUILLEN, AKA Carlos                        No.     14-71716
 Alfredo Guillen-Bocaneda,
                                                      Agency No. A095-756-752
             Petitioner,

    v.                                                MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,


             Respondent.

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:           SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Carlos A. Guillen, a native and citizen of Peru, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, protection under the Convention Against Torture

(“CAT”), and voluntary departure. Our jurisdiction is governed by 8 U.S.C. §

1252. We review for substantial evidence the agency’s factual findings, Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we review de novo due process

claims, Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012). We deny in part

and dismiss in part the petition for review.

      We reject Guillen’s contentions based on streamlining because the BIA did

not issue a streamlined decision in this case.

      Guillen does not challenge the agency’s dispositive determination that his

asylum application was untimely and that he failed to establish any changed or

extraordinary circumstances to excuse his untimely filing. See Martinez-Serrano

v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a brief that are not

supported by argument are deemed abandoned.”). Thus, we deny the petition as

to Guillen’s asylum claim.

      Substantial evidence supports the agency’s conclusion that Guillen did not

establish that the threats he received from a weapon smuggler constituted past

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003) (record

did not compel the finding that petitioner experienced past persecution).

                                          2                                    14-71716
Substantial evidence also supports the agency’s conclusion that Guillen did not

establish a clear probability that his life or freedom would be threatened in Peru.

See id. at 1018 (possibility of future persecution “too speculative”). Accordingly,

his withholding of removal claim fails.

      Further, substantial evidence supports the agency’s denial of Guillen’s CAT

claim because Guillen failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Peru. See Silaya, 524 F.3d at 1073.

      Finally, we lack jurisdiction to consider Guillen’s unexhausted contentions

challenging the IJ’s denial of voluntary departure because he failed to raise them to

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    14-71716